DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1- 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 7, and 13
retrieving a crime prediction map, the crime prediction map including incident locations and incident times, of predicted incidents occurring within a geographic area, the predictions based on historical data, the historical data including data 
for each predicted incident location and incident time:
calculating a probability of gone on arrival (GOA) incident disposition for a plurality of responder response times, the probability calculated based on the historical data from the 
 	The limitations of independent claim 1, 7, 13, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” and/or Mental Processes grouping of abstract ideas namely “behaviors” and/or concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because the claims disclose performing behaviors comprising collecting information, analyzing the information, and calculating probabilities. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a from a computer aided dispatch (CAD) system; non-transitory processor readable medium, memory and processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of retrieving and calculating ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of computer aided dispatch (CAD) system; non-transitory processor readable medium, memory and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,

user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;

Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0066] of the applicant’s specification for example, “It will be appreciated that some embodiments may be comprised of one or more generic or specialized processors (or "processing devices") such as microprocessors, digital signal processors, customized processors and field programmable gate arrays (FPGAs) and unique stored program instructions (including both software and firmware) that control the one or more processors to implement, in conjunction with certain non-processor circuits, some, most, or all of the functions of the method and/or apparatus described herein. Alternatively, some or all functions could be implemented by a state machine that has no stored program instructions, or in one or more application specific integrated circuits (ASICs), in which each function or some combinations of certain of the functions are implemented as custom logic. Of course, a combination of the two approaches could be used...”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 8 and 15
retrieving a crime prediction map, the crime prediction map including incident locations and incident times, of predicted incidents occurring within a geographic area, the predictions based on historical data, the historical data including data 

significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2 - 6, 8-12, 14-18 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2 - 6, 8-12, 14-18 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1 - 18 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al.(US 2017/0098181).

 	Claim 1, 7, 13:Herman discloses a method comprising:
 	retrieving a crime prediction map, the crime prediction map including incident locations and incident times, of predicted incidents occurring within a geographic area, the predictions based on historical data, the historical data including data from a computer aided dispatch (CAD) system; (see for example [0026 and 0031], CAD data and historical data; [0025] predicting rates of calls for service and to predict crime and incident rates by time type and location; [0027] predictions displayed on expected demand map) and
 	for each predicted incident location and incident time:(see for example [0028 and 0031], disclose location and incident time)
 	calculating a probability of gone on arrival (GOA) incident disposition for a plurality of responder response times, the probability calculated based on the historical data from the CAD system. (see for example [0028, 0036, 0147], discloses the use of algorithms to calculate response times and minimize response times; [0102] quantity of predicted apprehendable events)

 	Claims 2, 8, 14: Herman discloses the method of claim 1 further comprising:
 	generating a law enforcement patrol schedule based on the crime prediction map and the calculated probability of GOA incident disposition. [0027]


 	calculating the probability of GOA incident disposition for the plurality of response times for each predicted incident type. [0025]

 	Claim 4, 10, 16: Herman discloses the method of claim 3 wherein the crime prediction map further includes a plurality of predicted incident severity levels and calculating the probability of GOA incident disposition further comprises:
 	calculating the probability of GOA incident disposition for the plurality of response times for each predicted severity level. [0008, 0025]

 	Claims 5, 11, 17: Herman discloses the method of claim 3 wherein generating the law enforcement patrol schedules further comprises: generating the law enforcement patrol schedules to decrease response times for locations with higher probability for GOA incident disposition. [0080 and 0097]

 	Claims 6, 12, 18. The method of claim 3 wherein generating the law enforcement patrol schedules further comprises: generating the law enforcement patrol schedules to increase response times for locations with lower probability for the GOA incident disposition. [0110]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Burks et al. (US 2021/0176818) - An example method includes connecting to a first CAD system and a second CAD system, wherein the information exchange interfaces associated with the first and second CAD systems are incompatible, and performing, using a common user interface overlay, the following operations: receiving an indication of an emergency situation, transmitting a list of available assets to the first CAD system, wherein the list of available assets comprises at least a set of available assets that are controlled by the second CAD system, receiving, from the first CAD system, a set of active assets designated to respond to the emergency situation, wherein the set of active assets is selected from the list of available assets, and transmitting, to the second CAD system, the set of active assets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621